Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is made as of October 6, 2008,
by and among MANITEX INTERNATIONAL, INC. (“Buyer”), a Michigan corporation, and
GT DISTRIBUTION, LLC, a Delaware limited liability company (“Parent”), SCHAEFF
LIFT TRUCK INC., an Illinois corporation (“Schaeff Lift Truck”) and CRANE &
MACHINERY, INC., an Illinois corporation (“Crane & Machinery” and with Schaeff
Lift Truck, the “Subsidiaries”, and with Parent and Schaeff Lift Truck, the
“Sellers”).

PREAMBLE

WHEREAS, the Subsidiaries are engaged in the Business (as defined below) at the
Subsidiaries’ facilities including those located at 7402 W. 100th Place,
Bridgeview, Illinois 60455 (“Facilities”); and

WHEREAS, Buyer desires to purchase from the Sellers, and the Sellers desire to
sell to Buyer, substantially all of the assets of the Subsidiaries, upon the
terms and subject to the conditions set forth in this Agreement; and

WHEREAS, capitalized terms used herein are defined in the text. An index of such
terms is attached to the end of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, agreements and conditions set forth in this Agreement,
and intending to be legally bound, the parties agree as follows:

AGREEMENT

ARTICLE I.

DEFINITION OF BUSINESS

As used in this Agreement, the term “Business” means the assembly, marketing,
distribution, sale, maintenance, overhaul and repair of cranes and forklifts by
the Subsidiaries. The term “Business” shall include, without limitation, all
operations carried on by the Subsidiaries, related to products or services
associated by trade name or otherwise with the Business.

ARTICLE II.

PURCHASE AND SALE OF ASSETS

2.01 Transfer of Assets. Upon the terms and subject to the conditions set forth
in this Agreement, the Sellers shall, on the Closing Date, sell, convey, assign,
transfer and deliver to Buyer, and Buyer shall, on the Closing Date, purchase
and acquire from the Sellers, all of the assets, rights, properties, claims,
contracts, business and goodwill of the Subsidiaries (of every kind, nature,
character and description, whether real, personal or mixed, tangible or
intangible, accrued, contingent or otherwise, wherever situated) (collectively,
the “Purchased Assets”), including without limitation:

(a) Tangible Personal Property. All tangible personal property, including all
automobiles, machinery, equipment, tooling (including off-premises tooling),
supplies, materials, and other items of tangible personal property and all
rights in tangible personal property in the possession of others.



--------------------------------------------------------------------------------

(b) Inventory. All inventories of raw materials, work-in-process and finished
goods (including all such in transit, whether to or from the Subsidiaries), and
all spare, service and repair parts, supplies and components held for sale,
together with related packaging materials (collectively, the “Inventory”).

(c) Intellectual Property. All of the Subsidiaries’ worldwide rights, title and
interest in, and to: (a) all patents, trademarks, service marks, logos,
corporate and trade names, domain names and copyrights, and all goodwill
associated therewith and all applications and registrations therefor, source
codes, programs, designs, trade secrets, web sites, employee covenants regarding
confidentiality, non-competition and inventions and all shop rights, in each
case which are owned, licensed or used by the Subsidiaries (together with all
inventions, discoveries, techniques, processes, methods, formulae, designs,
computer software, trade secrets, confidential information, know-how and ideas
which are owned, licensed or used by the Subsidiaries), (b) all licenses or
other agreements pursuant to which any Person has the right to use any
Intellectual Property owned by the Subsidiaries and (c) all licenses or other
agreements pursuant to which the Subsidiaries have the right to use any
Intellectual Property owned by others (collectively, “Intellectual Property”).

(d) Business Agreements. Subject to Section 2.05, all of Subsidiaries’ rights
in, to and under (i) the Business Agreements described in Schedules 4.15, 4.17
or 4.19, (ii) all other Business Agreements entered into by Subsidiaries in the
ordinary course of the Business in compliance with the terms of this Agreement
that of the type or kind required to be disclosed in Schedules 4.15, 4.17 or
4.19 but are not disclosed because they fall below the minimum threshold amount,
term or materiality of the disclosures required by the terms of Schedules 4.15,
4.17 or 4.19 to be set forth in Schedules 4.15, 4.17 or 4.19 and (iii) those
Business Agreements that Sellers erroneously did not disclose in Schedules 4.15,
4.17 or 4.19 if Buyer delivers written notice to Parent (the “Seller
Representative”) indicating that Buyer will accept Subsidiaries’ rights in, to
and under such Business Agreements (collectively, the “Assumed Business
Agreements”). The term “Business Agreements” as used in this Agreement means all
contracts, agreements, leases, licenses, purchase orders, sales orders,
commitments and obligations relating to the Business to which the Subsidiaries
are a party relating to the Business or by which its Business or assets are
bound.

(e) Permits. All licenses, permits, approvals, certifications, consents and
listings issued by or obtained from a Governmental Entity (collectively, the
“Business Permits”).

(f) Literature. All advertising material, sales literature, promotional
literature, catalogs and similar or related materials.

 

-2-



--------------------------------------------------------------------------------

(g) Records and Files. All books, records, files or other embodiments of
information, including all diagrams, prints, surveys, drawings, maintenance
schedules and other records, data and materials, whether relating to past or
current operations and which do not relate exclusively to Excluded Assets or
Excluded Liabilities.

(h) Accounts Receivable. All notes, drafts, accounts receivable (including
unbilled receivables) and other rights to payment and the full benefit of all
security for such rights to payment, including all accounts receivable arising
from goods shipped or sold or services rendered to Subsidiaries’ customers
(collectively, the “Accounts Receivable”).

(i) General Intangibles. All advance payments, prepaid items and expenses, all
rights of offset and credits, all causes of action, claims, demands, rights and
privileges against third parties (including manufacturer and seller warranties
of any goods or services provided to Subsidiaries), all attorney-client
privileges and rights related thereto and all other intangible rights and
assets, including all goodwill associated with the Business and the Purchased
Assets.

(j) Cash. All cash and cash equivalents (including marketable securities and
short term investments) calculated in accordance with GAAP applied on a basis
consistent with the preparation of the Financial Statements.

(k) Deposits. All bank and brokerage accounts, claims, deposits, prepayments,
refunds, causes of action, choses in action, rights of recovery, rights of set
off, and rights of recoupment.

(l) Rights Under Employee Benefit Plans. All rights and benefits of the Parent
and the Subsidiaries with respect to the Subsidiary Employee Plans.

2.02 Excluded Assets. Notwithstanding anything to the contrary in Section 2.01,
the Sellers shall not sell, convey, assign, transfer or deliver to Buyer, and
Buyer shall not purchase or acquire those assets of the Subsidiaries listed on
Schedule 2.02 (collectively, the “Excluded Assets”).

2.03 Assumed Liabilities. Upon the terms and subject to the conditions set forth
in this Agreement, on the Closing Date, Buyer shall assume and agree to pay,
perform and discharge, as and when due, the following, and only the following,
Liabilities of the Subsidiaries:

(a) Contractual Liabilities. Those Liabilities of the Subsidiaries arising from
and after the Closing Date under and pursuant to the Assumed Business
Agreements.

(b) Liabilities Under Permits and Licenses. Those Liabilities of the
Subsidiaries arising from and after the Closing Date under any of the Business
Permits described in Schedule 4.15 that are assigned to Buyer at the Closing.

(c) Certain Indebtedness. Those certain Liabilities listed on Schedule 2.03.

 

-3-



--------------------------------------------------------------------------------

(d) Warranty Liabilities. Those Liabilities of Subsidiaries to service, repair,
replace or re-perform products or services sold by the Subsidiaries on or before
the Closing Date (i) to the extent required and limited by the relevant
Subsidiary’s standard written warranty for such products or services set forth
in Schedule 4.23 given by such Subsidiary in the ordinary course of the
Business, but excluding any consequential, special or incidental damages,
damages based on lost profits or other Liabilities for implied warranties or
warranties other than such Subsidiary’s standard written warranty set forth on
Schedule 4.23.

(e) Product Liability. Claims made for injury to person, damage to property or
other damage arising from, caused by or arising out of the design, manufacture,
assembly, installation, marketing, sale, lease or license of any product
(whether or not any such products are shipped before or after the Closing), or
the performance of any service (whether or not any such service is performed
before or after the Closing), by the Subsidiaries.

(f) Recalls. Any Liability arising from, caused by or arising out of any
obligation to implement any recall campaign with respect to any product that was
assembled, installed or sold (whether or not any such products are shipped
before or after the Closing), or any service that was performed (whether or not
any such service is performed before or after the Closing), by the Subsidiaries.

(g) Subsidiary Employee Plans. All obligations of the Parent and the
Subsidiaries with respect to the Subsidiary Employee Plans arising from and
after the Closing Date.

The assumption of and agreement by Buyer to pay, perform and discharge, as and
when due, the Assumed Liabilities shall not prohibit Buyer from contesting with
any third party the amount, validity or enforceability of any of the Assumed
Liabilities.

2.04 Excluded Liabilities. Except as and to the extent specifically set forth in
Section 2.03, Buyer is not assuming any Liabilities of the Subsidiaries. Any
Liability or portion thereof which is not specifically assumed by Buyer
hereunder is referred to as an “Excluded Liability.” Without limitation, and
notwithstanding the provisions of Section 2.03, Buyer is not assuming, and
Sellers shall not be deemed to have assigned or otherwise transferred to Buyer,
any of the following Liabilities of the Subsidiaries:

(a) Transaction Expenses. Any Liability incurred in connection with this
Agreement and the other documents or instruments to be executed and delivered by
any party pursuant hereto and the transactions contemplated hereby and thereby.

(b) Indebtedness. Except as set forth on Schedule 2.03, any Liability arising
from or related to obligations for borrowed money owed or guaranteed by the
Subsidiaries (including obligations under capital leases) or that is secured by
any assets of the Subsidiaries or any shares of the capital stock or other
equity or ownership interests of the Subsidiaries or any other Liabilities
relating to the purchase of capital assets, including Liabilities arising under
any loan agreement, promissory note, letter of credit, guarantee agreement,
finance lease or other evidence of indebtedness of the Subsidiaries.

 

-4-



--------------------------------------------------------------------------------

(c) Taxes. Any Liability for Taxes, including, without limitation, any Liability
for Taxes applicable to, imposed upon or arising out of the sale or transfer of
the Purchased Assets to Buyer and the other transactions contemplated hereby,
including any income, transfer, sales, use, gross receipts or documentary stamp
Taxes and all penalties and interest related thereto.

(d) Insured Claims. Any Liability that would otherwise constitute an Assumed
Liability to the extent covered by any insurance policy of the Subsidiaries in
effect prior to the Closing, but only to the extent the Subsidiaries receive or,
if they had properly asserted a claim, would have received proceeds thereunder.

(e) Litigation Matters. Any Liability relating to any litigation.

(f) Infringements. Any Liability for infringement of the Intellectual Property
rights of others.

(g) Liability for Breach. Any Liability for any breach or failure by the
Subsidiaries to perform any of the Subsidiaries’ covenants, agreements,
representations or warranties contained in, or made pursuant to, any contract,
agreement or covenant, whether or not assumed hereunder, including any breach
arising from assignment without the consent of third parties of the Assumed
Business Agreements unless such breach is waived in writing by Buyer prior to
the Closing.

(h) Liabilities Regarding Affiliates. Any Liability to the Subsidiaries’ current
or former Affiliates, any liability, in whole or in part, created by, arising
out of or related to the business or operations of the Subsidiaries’ current or
former Affiliates, or for which any of the Subsidiaries’ current or former
Affiliates might be liable (whether or not jointly with the Subsidiaries).

(i) Violation of Laws or Orders. Any Liability for any violation of or failure
to comply with any federal, state, municipal, county, local, foreign or other
statute, law, ordinance, rule or regulation (collectively, “Governmental Rules”)
or with any order, writ, injunction, judgment, plan or decree (collectively,
“Governmental Orders”) of any court, arbitrator, department, commission, board,
bureau, agency, authority, instrumentality or other body, whether federal,
state, municipal, county, local, foreign or other (collectively, “Governmental
Entities”).

(j) Employee Obligations. Except for those obligations as a result of Buyer’s
assumption of the Subsidiary Employee Plans, any Liability under any Pension
Plan or other rights or Liabilities of any employee of the Subsidiaries.

(k) Environmental Liabilities. Any Liability arising out of, related to or
incurred in connection with any pollution, threat to the environment, exposure
to or manufacture, processing, distribution, use, treatment, generation,
transport or handling, disposal, emission, discharge, storage or release of a
Hazardous Substance that (i) arises out of the Subsidiaries’ or any previous

 

-5-



--------------------------------------------------------------------------------

owner’s or operator’s, ownership, operation or occupancy of the Business, the
Facilities or any properties and assets being transferred to Buyer (whether
owned, leased or otherwise held or utilized), including any failure to comply
with any Environmental Rule, or (ii) occurred or existed on or before the
Closing Date, or (iii) arose out of conditions or circumstances that existed on
the Closing Date and which were caused by the Persons listed in clause (i) above
(collectively, “Environmental Liabilities”). “Environmental Rule” means any
Governmental Rule that relates to Hazardous Substances, pollution or protection
of the environment, natural resources or public health, including without
limitation any Governmental Rule relating to the generation, use, processing,
treatment, storage, release, transport or disposal of Hazardous Substances and
any common laws of nuisance, negligence and strict liability relating thereto,
together with all rules, regulations and orders issued thereunder, as any of the
same may be amended. “Hazardous Substance” means any substance that constitutes,
in whole or in part, a pollutant, contaminant or toxic or hazardous substance or
waste under, or the generation, use, processing, treatment, storage, release,
transport or disposal of which is regulated by, any Governmental Rule.

(l) Successor Liabilities. Any Liability that any person or entity seeks to
impose upon Buyer by virtue of any theory of successor liability, including
Liabilities relating to environmental matters, any Pension Plan, Taxes, labor
and employment matters, COBRA, ERISA, the Internal Revenue Code of 1986, as
amended, and the regulations thereunder (the “Code”), WARN Act or as a result of
Buyer’s failure to comply with any bulk transfer or similar laws.

Sellers shall pay, perform and discharge, as and when due, all of the Excluded
Liabilities.

2.05 Nonassignable Contracts and Rights. Notwithstanding anything to the
contrary in this Agreement, no Business Agreements, Business Permits,
properties, rights or other assets of the Subsidiaries shall be deemed sold,
transferred or assigned to Buyer pursuant to this Agreement if the attempted
sale, transfer or assignment thereof to Buyer without the consent or approval of
any other person or entity would be ineffective or would constitute a breach of
contract or a violation of any Governmental Rule or Governmental Order or would
in any other way adversely affect the rights of the Subsidiaries (or Buyer as
transferee or assignee), and such consent or approval is not obtained at or
prior to Closing. In such case, to the extent possible, (a) the beneficial
interest in or to such Business Agreements, Business Permits, properties, rights
or assets (collectively, the “Beneficial Rights”) shall in any event pass at the
Closing to Buyer under this Agreement; and (b) pending such consent or approval,
Buyer shall discharge the obligations of the Subsidiaries under such Beneficial
Rights (to the extent such obligations are Assumed Liabilities) as agent for the
Subsidiaries, and the Subsidiaries shall act as Buyer’s agent in the receipt of
any benefits, rights or interest received from the Beneficial Rights. If
requested by Buyer, the Subsidiaries shall use their best efforts to obtain and
secure all consents and approvals that may be necessary to effect the legal and
valid sale, transfer or assignment of the Business Agreements, Business Permits,
properties, rights or assets underlying the Beneficial Rights to Buyer without
any change in any of the material terms or conditions of such Business
Agreements, Business Permits, properties, rights or assets. The Subsidiaries
shall make or complete such transfers as soon as reasonably possible and
cooperate with Buyer in any other reasonable arrangement designed to provide for
Buyer the benefits of such Business Agreements, Business Permits, properties,
rights and assets, including enforcement at the cost and for the account of
Buyer

 

-6-



--------------------------------------------------------------------------------

of any and all rights of the Subsidiaries against the other party thereto
arising out of the breach or cancellation thereof by such other party or
otherwise, and to provide for the discharge of any Liability under such Business
Agreements, Business Permits, properties, rights or assets, to the extent such
Liability constitutes an Assumed Liability. If and to the extent an arrangement
reasonably acceptable to Buyer with respect to Beneficial Rights cannot be made,
then Buyer, upon written notice to the Sellers Representative, shall have no
obligation with respect to any such Business Agreement, Business Permit,
property, right or other asset, and such Business Agreement, Business Permit,
property, right or other asset shall not be deemed to be a Purchased Asset and
the related Liability shall not be deemed an Assumed Liability.

ARTICLE III.

PURCHASE PRICE

3.01 Purchase Price. The aggregate purchase price for the Purchased Assets shall
be (a) the assumption of the Assumed Liabilities plus (b) that number of shares
of common stock of Buyer equal to Four Hundred Thousand Dollars ($400,000)
divided by the average closing price per share of the Buyer’s common stock, no
par value (the “Common Stock”), for the twenty (20) consecutive Trading Days
ending the Trading Day immediately preceding the Closing Date (the “Average
Closing Price”), which amount shall be rounded up to the nearest whole number of
shares (the “Shares”) (such amount, the “Purchase Price”). “Trading Day” means
any day on which the Common Stock traded on the American Stock Exchange, or, if
the American Stock Exchange is not the principal trading market for the Common
Stock, then on the principal securities exchange or securities market on which
the Common Stock is then traded; provided that “Trading Day” shall not include
any day on which the Common Stock is scheduled to trade on such exchange or
market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York Time). The Purchase Price shall be paid as follows:

(a) Shares. At the Closing, Buyer shall instruct its transfer agent to deliver
stock certificates representing the Shares less the Holdback Shares to such
Persons on and in accordance with the allocation set forth on Exhibit A.

(b) Holdback Amount.

(i) At the Closing, Buyer shall hold back stock certificates representing ten
percent (10%) of the Shares, which Shares shall be held solely from the Shares
issuable to David Langevin as set forth on Exhibit A (such shares, the “Holdback
Shares”) to secure the following, and Buyer may satisfy any amounts described
below (such amount, the “Set-Off Amount”) by setting off such amount from the
Holdback Shares the Sellers’ indemnification obligations contained in Article
VII hereof (“Indemnification Obligations”).

 

-7-



--------------------------------------------------------------------------------

(ii) The number of Holdback Shares to be set-off pursuant to this
Section 3.01(b) shall be determined by dividing the applicable Set-Off Amount by
the Average Closing Price, which amount shall be rounded up to the nearest whole
number of shares (the “Set-Off Shares”). Seller Representative shall deliver to
the Buyer a separate stock power duly endorsed in blank by David Langevin with
respect to the Holdback Shares (the “Stock Powers”). Seller Representative
agrees to deliver to the Buyer such additional Stock Powers as may be reasonably
required by Buyer in the event of a partial disbursement of the Holdback Shares
as described in this Section 3.01(b). Dividends or other distributions on the
Holdback Shares shall be deemed a part of the Holdback Shares and shall be
collected, held, and distributed by the Buyer as set forth herein. For so long
as any Holdback Shares (other than Disputed Shares, as defined below) are held
by the Buyer, the Seller Representative shall be entitled to vote the Holdback
Shares. Disputed Shares shall be voted only pursuant to joint instructions from
Buyer and Seller Representative, and any dividends paid with respect to such
Disputed Shares shall be held by the Buyer until such shares are disbursed, at
which time such dividends shall be paid to the party receiving the Disputed
Shares.

(iii) Subject to the terms and conditions of this Section 3.01(b), Buyer will
distribute to David Langevin on the six-month anniversary of the Closing Date
(the “Holdback Release Date”) all of the Holdback Shares less that number of
Holdback Shares that became Set-Off Shares during such six-month period. If an
Indemnification Obligation is not definitely ascertained by the Holdback Release
Date, Buyer may in good faith estimate that amount and set-off against the
Holdback Shares in respect of such estimate (the “Disputed Shares”), subject to
an accounting to Sellers when the amount is definitely ascertained.
Notwithstanding the foregoing, in the event of a Change in Control Buyer will
distribute all of the Holdback Shares to David Langevin on the date of the
closing of such Change in Control. A “Change in Control” shall be deemed to have
occurred in the event of any transaction or series of transactions that result
in the beneficial owners (as such term is defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of the Common Stock immediately
prior to such transaction or series of transactions being the beneficial owners
of less than 50% of the combined voting power of the Buyer immediately following
such transaction or series of transactions. This Section 3.01(b) shall be
without prejudice and in addition to any right of set-off, lien or other right
to which Buyer is at any time otherwise entitled (whether by operation of law,
agreement or otherwise). Upon disbursement of any portion of the Holdback Shares
(i) to Buyer, the Buyer shall receive any dividends or other distributions with
respect to the portion so disbursed, and (ii) to the Persons set forth on
Exhibit A, such Persons shall receive any dividends or other distributions with
respect to the portion so disbursed in accordance with Exhibit A.

 

-8-



--------------------------------------------------------------------------------

(c) Ownership of Holdback Shares. The Holdback Shares shall, for all purposes,
be considered property of the Parent unless and until distributed to the Buyer
in accordance with this Agreement. Parent hereby grants to Buyer a first
priority security interest in all of its right, title and interest in and to the
Holdback Shares held under this Agreement for the purpose of securing Parent’s
payment of any Set-Off Amount under this Agreement. However, any release of any
portion of the Holdback Shares to the Parent, Sellers (or the Persons set forth
on Exhibit A) in accordance with this Agreement shall act as an automatic
termination of Buyer’s security interest in the Holdback Shares so released.
Parent authorizes Buyer to file such financing statements and other documents as
Buyer reasonably deems necessary or advisable to protect Buyer’s security
interest in the Holdback Shares. Parent will sign such documents, provide such
information, send such notices and take such other actions as Buyer reasonably
requests to consummate more effectively the intent and purpose of the parties
under this Section 3.01(c).

3.02 Allocation of Purchase Price. The amount of the aggregate Purchase Price
shall be allocated among the Purchased Assets (or groups of such assets) for all
purposes (including all tax and financial accounting purposes) in accordance
with the applicable provisions of Section 1060 of the Code, and the parties
agree that the fair market value of the Purchased Assets (or groups of such
assets) shall be determined by appraisals conducted by Buyer following the
Closing (the “Purchase Price Allocation”). Each party shall file all Tax Returns
(including amended returns and claims for refund) in a manner reflecting the
Purchase Price Allocation. The parties shall each execute and timely file a Form
8594 consistent with the Purchase Price Allocation, after exchanging mutually
acceptable drafts of such form (and any equivalent state, municipal, county,
local, foreign or other forms Tax forms). Notwithstanding the foregoing, Buyer’s
cost for the Purchased Assets may differ to the extent necessary to reflect
Buyer’s capitalized acquisition costs for the Purchased Assets.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF SELLERS

The Sellers jointly and severally hereby represent and warrant to Buyer as
follows:

4.01 Subsidiaries. Each of Schaeff Lift Truck and Crane & Machinery is a
wholly-owned subsidiary of Parent.

4.02 Power and Authority. Each of the Sellers has the necessary power and
authority to own its assets and to conduct its business as presently conducted.
Each of the Sellers has all power and authority necessary to execute, deliver
and perform the Transaction Documents to which it is a party, including, without
limitation, any approval of its members required by applicable Governmental
Rules.

4.03 Execution and Enforceability. This Agreement has been, and on the Closing
Date the other Transaction Documents to which the Sellers are a party will be,
duly and validly executed and delivered by such party and constitute (or upon
such execution and delivery will constitute) legal, valid and binding
obligations of the Sellers and enforceable against the Sellers in accordance
with their respective terms.

 

-9-



--------------------------------------------------------------------------------

4.04 No Breach, Default, Violation or Consent. The execution, delivery and
performance by the Sellers of the Transaction Documents to which each is a party
do not and will not:

(a) violate the Certificate of Formation, Operating Agreement, Articles of
Incorporation or Bylaws, as applicable, of the Sellers;

(b) breach or result in a default (or an event which, with the giving of notice
or the passage of time, or both, would constitute a default) under, require any
consent under, result in the creation of any Lien on the assets of Sellers under
or give to others any rights of termination, acceleration, suspension,
revocation, cancellation or amendment of any Business Agreement or Business
Permit;

(c) breach or otherwise violate any Governmental Order which names any of the
Sellers or is directed to any of the Sellers or any of their respective assets;

(d) violate any Governmental Rule; or

(e) require any consent, authorization, approval, exemption or other action by,
or any filing, registration or qualification with, any Person.

4.05 Ownership and Control. The authorized capitalization of Parent, the issued
and outstanding membership interest units of Parent and the record holders of
such issued and outstanding membership interest units are as set forth on
Schedule 4.05.

4.06 Financial Matters.

(a) The Sellers have previously delivered to Buyer correct and complete copies
of (i) the audited consolidated balance sheet as of December 31, 2007 (“12-31-07
Balance Sheet”), and the related statements of income, retained earnings and
cash flows of the Sellers as of and for its fiscal years then ended, including
the footnotes thereto, and (ii) the unaudited consolidated and individual
interim balance sheets and statements of income, retained earnings and cash
flows of the Sellers as of and for the six months ended June 30, 2008 (“Current
Financial Statements” and, together with the items described in clause (i)
above, “Financial Statements”). The Financial Statements shall include segment
reporting with such detail and transparency as to fairly present the assets and
liabilities constituting the Business. Except as set forth on Schedule 4.06, the
Financial Statements fairly present the financial condition of the Sellers as of
the end of the periods covered thereby and the results of their operations and
the changes in their financial position for the periods covered thereby, and
were prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby subject, in the case of the Financial Statements
referred to in clause (ii) above and the Current Financial Statements, to
year-end audit adjustments and the lack of footnotes and other presentation
items.

(b) Except as and to the extent otherwise disclosed in the Current Financial
Statements or on the Schedules hereto (to the extent that the type and nature of
the Liability is clearly and fairly disclosed on such Schedule), the Sellers
have no Liabilities

 

-10-



--------------------------------------------------------------------------------

relating to the Business of any kind, whether direct or indirect, fixed or
contingent or otherwise, other than (i) executory obligations under Business
Agreements which are not required to be set forth in the Current Financial
Statements in accordance with GAAP and (ii) liabilities incurred in the ordinary
course of business, consistent with past practice, since August 31, 2008
(“Financial Statement Date”). As used in this Agreement, “Liability” means any
direct or indirect indebtedness, guaranty, endorsement, claim, loss, damage,
deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known
or unknown, asserted or unasserted, liquidated or unliquidated, secured or
unsecured.

(c) Internal Accounting Controls. The Sellers maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(d) Independent Auditors. All auditors who have expressed opinions with respect
to the Financial Statements are independent as such term is described in
Rule 2-01 of Regulation S-X promulgated by the Securities and Exchange
Commission.

4.07 Tax Matters. Except as otherwise disclosed on Schedule 4.07:

(a) all returns, declarations, reports and information statements with respect
to Taxes which are required to be filed by or on behalf of the Sellers with any
governmental entity (collectively, “Tax Returns”) have been properly prepared
and timely filed, and when filed, were true, correct and complete in all
material respects;

(b) the Sellers have paid, or have made adequate reserves on their balance
sheets contained in the Current Financial Statements for the payment of, all
taxes, charges, fees, levies and assessments (whether computed on a separate,
consolidated, combined, unitary or other basis) relating to the Business,
including without limitation all income, sales and use, ad valorem, transfer,
gains, profits, excise, franchise, real and personal property, gross receipts,
capital stock, production, net worth, business and occupation, disability,
social security, employment, payroll, license, estimated, stamp, custom duties,
severance and withholding taxes or charges, imposed by any governmental entity,
and any interest or penalties thereon (collectively, “Taxes”), attributable to
periods preceding or ending with the Financial Statement Date;

(c) since the Financial Statement Date, the Sellers have not incurred any Taxes
relating to the Business other than Taxes incurred in the ordinary course of
business consistent in type and amount with past practices of the Sellers;

 

-11-



--------------------------------------------------------------------------------

(d) to the Sellers’ knowledge, there are no proposed assessments of any
additional Taxes relating to the Business against the Sellers by any
governmental entity or (whether or not reserved against);

(e) the Sellers are not currently being audited by any governmental entity, and
no such audit is pending or, to the Sellers’ knowledge, threatened;

(f) the Sellers have not been given any currently effective waiver or extension
of any period of limitation governing the time of assessment or collection of
any Tax relating to the Business; and

(g) the Sellers are not a party to any Tax allocation, Tax sharing or similar
agreement with any other Person relating to the Business.

4.08 Accounts Receivables. All Accounts Receivable reflected on the balance
sheet contained in the Current Financial Statements, and all Accounts Receivable
that have arisen since the Financial Statement Date, (a) arose out of arm’s
length transactions actually made in the ordinary course of business, (b) are
not in dispute, and (c) are current and collectible without set off, discount or
counterclaim. Except as set forth in Schedule 4.12, no Person has any Lien on
any of the Accounts Receivable and no request or agreement for deduction or
discount has been made with respect to any Accounts Receivable. The Sellers have
no knowledge that any of its customers has indicated its unwillingness to pay
any Accounts Receivable. Schedule 4.08 contains an aged schedule of accounts
receivable reflected on the balance sheet contained in the Current Financial
Statements.

4.09 Inventory. All Inventory reflected on the balance sheet contained in the
Current Financial Statements is valued in accordance with GAAP at the lower of
cost (on the basis of FIFO) or market. All Inventory purchased since the
Financial Statement Date consists of a quality and quantity usable and saleable
in the ordinary course of business. Except as set forth in Schedule 4.09, all
Inventory is located at, or is in transit to or from, the Subsidiaries’
Facilities. Except as set forth in Schedule 4.09 (which contains a description
of any exceptions and related amounts), (i) all work-in-process contained in
Inventory constitutes items in process of production pursuant to Business
Agreements entered into (including orders taken) in the ordinary course of
business by regular customers of the Subsidiaries, and (ii) no valid grounds
exist for any set off of amounts billable to such customers on the completion of
the Business Agreements to which work-in-process relates. All work-in-process
consists of a quality ordinarily produced in accordance with the requirements of
Business Agreements to which such work-in-process relates. The Subsidiaries will
have on hand as of the Closing such quantities of Inventory as are reasonably
required to continue the Business of the Subsidiaries immediately after the
Closing consistent with past practice.

4.10 Litigation. There is no pending or, to the Sellers’ knowledge, threatened
investigation, action or proceeding against the Sellers or its assets by or
before any governmental entity or arbitrator. To the Sellers’ knowledge, no
event has occurred or action taken that is reasonably likely to result in any of
the foregoing (other than litigation that relates exclusively to Excluded
Liabilities hereunder).

 

-12-



--------------------------------------------------------------------------------

4.11 Absence of Certain Changes and Events. Except as otherwise disclosed on
Schedule 4.11, since January 1, 2008:

(a) the Sellers have not incurred any obligation or Liability relating to the
Business except for normal trade obligations incurred in the ordinary course of
business and other obligations which do not require the expenditure of more than
$5,000;

(b) no casualty, loss or damage has occurred with respect to any Purchased
Assets having a value of $5,000 in the aggregate that is not covered by
insurance;

(c) the Sellers have not sold, transferred or otherwise disposed of any of their
properties or assets or any interest therein used in the Business, or agreed to
do any of the foregoing, except for sales of inventory in the ordinary course of
business;

(d) the Sellers have not waived or released any of their rights with respect to
its Business or the Purchased Assets or permitted any of such rights to lapse,
which would affect the payment or receipt of funds in excess of $5,000 with
respect to any item or series or related items;

(e) there has not been any material change in the financial or Tax accounting
principles or methods of the Sellers, except to the extent required by GAAP;

(f) the Sellers have not introduced any material change with respect to the
Business; and

(g) no event not in the ordinary course of business has occurred, and no
condition exists, which could reasonably be expected to have a material adverse
effect on the Business.

4.12 Title to and Condition of Properties.

(a) Marketable Title. The Subsidiaries have good and marketable fee title or
leasehold title (as applicable) to all of the Purchased Assets, free and clear
of all mortgages, liens (statutory or otherwise), security interests, claims,
pledges, licenses, equities, options, conditional sales contracts, assessments,
levies, easements, covenants, conditions, reservations, encroachments,
hypothecations, equities, restrictions, rights-of-way, exceptions, limitations,
charges, possibilities of reversion, rights of refusal or encumbrances of any
nature whatsoever (collectively, “Liens”) except for Liens listed on
Schedule 4.12. At the Closing, Buyer will receive good and marketable fee title
or leasehold title (as applicable) to all of the Purchased Assets, free and
clear of all Liens other than Liens marked as “Permitted Liens” on Schedule
4.12. Except as set forth in Schedule 4.12, the Subsidiaries are not using, in
the current conduct of the Business, any properties, rights or assets that are
not owned, licensed or leased by it.

(b) Condition. All tangible assets (real and personal) constituting Purchased
Assets and currently used in the Business are in good operating condition and
repair, ordinary wear and tear excepted.

 

-13-



--------------------------------------------------------------------------------

4.13 Constituent Documents and Governmental Rules. Each of the Sellers is in
compliance with (a) its charter, operating agreement and bylaws, as applicable
(correct and complete copies of which have been delivered to Buyer) and (b) all
Governmental Rules applicable to the Sellers or to the Business or the Purchased
Assets.

4.14 Governmental Orders. Schedule 4.14 sets forth a correct and complete list
of all Governmental Orders which are currently in effect and which name the
Sellers or are directed to the Sellers or any of the Purchased Assets or the
Business. The Sellers are in compliance with all such Governmental Orders.

4.15 Business Permits. Schedule 4.15 sets forth a correct and complete list of
all Business Permits which have been obtained by the Subsidiaries relating to
the Business and are currently in effect and indicates for each whether any
consent or other action is required in order for the same to remain in full
force and effect following the Closing. Such Business Permits have been validly
acquired, are in full force and effect and represent all licenses, permits,
approvals, certifications, consents and listings issued by or obtained from a
Governmental Entity that are necessary under applicable Governmental Rules for
the Subsidiaries to conduct the Business as currently conducted and to own,
occupy or use the Purchased Assets. The Subsidiaries are in compliance with all
such Business Permits.

4.16 U.S. Government Contracts.

(a) The Subsidiaries are not a party, either as a prime contractor or as a
subcontractor in connection with the Business, to any contract with the United
States government or any agency or instrumentality thereof other than contracts
with respect to which it is exempt from submission and/or certification of cost
or pricing data as defined in the Truth in Negotiations Act.

(b) Except as described in Schedule 4.16, the Subsidiaries have not received any
United States government business in calendar years 2006, 2007 or 2008 under
restricted, small business or other set aside programs (for companies with fewer
than 1,000 employees).

4.17 Intellectual Property. Schedule 4.17 sets forth a correct and complete list
of (a) all Intellectual Property used or held for use in the Business which is
registered with any Governmental Entity and all applications therefor and
(b) all licenses for Intellectual Property used or held for use in the Business
to which the Sellers are a party (excluding “shrink-wrapped” software
applications which are generally available to the public). The Sellers have the
lawful right to use all of such Intellectual Property and no such use infringes
upon the lawful rights of any other Person. To the Sellers’ knowledge, no Person
is using any such Intellectual Property in a manner which infringes upon the
lawful rights of the Sellers. The Intellectual Property constitutes all
intellectual property necessary for the Subsidiaries to conduct the Business as
currently conducted. Except pursuant to the licenses referred to above, the
Sellers pay no royalties or other consideration for the right to use such
Intellectual Property owned by others. The Sellers have maintained the
confidentiality of all such Intellectual Property to the extent necessary to
maintain its proprietary rights therein. All software used by the Subsidiaries
in the Business or installed on any computer owned or used by the Subsidiaries
in the Business is subject to valid, fully paid licenses.

 

-14-



--------------------------------------------------------------------------------

4.18 Insurance. Schedule 4.18 sets forth a correct and complete list of all
insurance policies relating to the Business of which the Subsidiaries are the
owner, insured, loss payee or beneficiary and indicates for each such policy any
pending claims thereunder. The Sellers have delivered true, correct and complete
copies of each insurance policy set forth on Schedule 4.18 to Buyer, and each
such policy is legal, valid, binding, enforceable and in full force and effect
with respect to the Subsidiaries and, to Sellers’ knowledge, with respect to the
other parties thereto. Schedule 4.18 indicates each insurance policy as to which
(i) the coverage limit has been reached or (ii) the total incurred losses to
date equal 75% or more of the coverage limit. Except as otherwise disclosed on
Schedule 4.18: (a) the Sellers have not received any notice, with respect to
pending claims, that it has failed to give any notice or present any such claim
under any such policy in a timely fashion or as otherwise required by such
policy; (b) all premiums under such policies which are due and payable have been
paid in full; (c) since January 1, 2008, the Sellers have not received notice of
any increase in the premium under, cancellation or non-renewal of any such
policy; and (d) there is no claim by the Sellers pending under any such policy
as to which coverage has been questioned, denied or disputed by the underwriters
of such policies. The insurance policies set forth on Schedule 4.18 are
sufficient for compliance by the Subsidiaries with all requirements of
Governmental Rules and all Business Agreements.

4.19 Other Business Agreements. Schedule 4.19 sets forth a correct and complete
list of all Business Agreements other than (a) Business Agreements listed on any
of Schedules 4.15, or 4.17, and (b) Business Agreements involving the payment by
or to the Subsidiaries, or creating any liability of the Subsidiaries, of less
than $2,500 (or, in the case of open purchase orders, $5,000) over the term
thereof. Except as set forth on Schedule 4.19:

(a) Purchase Commitments. The Subsidiaries have no Business Agreements for the
purchase of Inventory items that, together with amounts on hand, constitute more
than six (6) months normal usage or that are at an excessive price.

(b) Sales Commitments. The Subsidiaries have no Business Agreements that
aggregate in excess of $50,000 (or, in the case of open purchase orders,
$25,000) to any one customer or group of affiliated customers; provided, that,
in the case of open purchase orders listed on the attachments to Schedule 4.19,
this representation and warranty is made as of the date of such attachments. The
Subsidiaries have no Business Agreements for sales except those made in the
ordinary course of business at arm’s length. The backlog of existing orders and
sales orders of the Subsidiaries, as of June 30, 2008, is set forth in Schedule
4.19, all of which represent bona fide orders taken in the ordinary course of
business.

(c) Leases. The Subsidiaries (whether as lessor or lessee) have no contracts for
the lease or use of personal property which require payments by or to the
Subsidiaries in excess of $10,000 over the term thereof.

 

-15-



--------------------------------------------------------------------------------

(d) Governmental Contracts. The Subsidiaries have no Business Agreement with any
governmental entity whether federal, state, municipal, county, local, foreign or
other.

4.20 Status of Business Agreements. Each Business Agreement is in full force and
effect and is enforceable against the Subsidiaries and, to the Sellers’
knowledge, the other parties thereto, in accordance with its terms. The
Subsidiaries are in compliance with each such Business Agreement. To Sellers’
knowledge, all other parties to such Business Agreements are in compliance with
the terms thereof. Except as otherwise disclosed on Schedule 4.20, no consent or
other action is required in order for such Business Agreements to remain in full
force and effect following the Closing. Such Business Agreements constitute all
material contracts, agreements, leases, licenses, commitments and purchase
orders necessary for the Subsidiaries to conduct the Business as currently
conducted.

4.21 Transactions with Related Parties. Except as otherwise disclosed on
Schedule 4.21, (a) none of the customers, suppliers, distributors or sales
representatives of the Sellers are Related Parties; (b) none of the Purchased
Assets are owned or used by or leased to any Related Parties; (c) no Related
Party is a party to any Business Agreement; and (d) no Related Party provides
any legal, accounting or other services to the Sellers. For purposes of this
Section 4.21, Buyer shall not be deemed a Related Party.

As used in this Agreement the following terms have the following meanings:

“Affiliate” of a Person means any other Person who controls, is controlled by or
is under common control with such Person, and “control” means, with respect to
any Person, the direct or indirect ability to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization, a government, and any other legal entity.

“Related Party” means (i) the Sellers, (ii) any Affiliate of the Sellers and
(iii) any director, officer or equity holder of any of the Sellers or any
Affiliate of the Sellers.

4.22 Assets and Services Necessary to Business. The Purchased Assets include all
property and assets (other than Excluded Assets), tangible and intangible, and
all leases, licenses and other agreements, which are necessary to permit Buyer
to carry on, or which are currently used or held for use in the Business by the
Subsidiaries in substantially the same manner as conducted during the previous
twelve months.

4.23 Product Warranty and Product Liability. Schedule 4.23 contains a true,
correct and complete copy of the standard warranty or warranties for sales of
products or services of the Subsidiaries and a list of any non-standard
warranties by which the Subsidiaries are bound, and except as expressly set
forth therein, there are no warranties, deviations from standard warranties or
commitments or obligations with respect to the return, repair, replacement or
re-performance of products or services under which the Subsidiaries could have
any Liability. Since January 1, 2003, none of the products and services has been
the subject of any replacement, field fix, retrofit, modification or recall
campaign, and to the Sellers’ knowledge, no facts or conditions exist that could
reasonably be expected to result in such a recall campaign.

 

-16-



--------------------------------------------------------------------------------

4.24 Bank Accounts. Schedule 4.24 identifies all bank and brokerage accounts of
the Subsidiaries, whether or not such accounts are held in the name of the
Subsidiaries, lists the respective signatories therefor and lists the names of
all Persons holding a power of attorney from the Subsidiaries with respect to
such accounts.

4.25 Employee Claims. Other than as set forth in Schedule 4.25, there are no
claims against the Subsidiaries arising out of any employment action or practice
in connection with the employment or termination of employment of any persons
currently or formerly employed or seeking to be employed by the Subsidiaries,
including Liabilities based upon breach of employment or labor contract,
employment discrimination, wrongful termination, wage and hour or health and
safety requirements, workers’ compensation, constructive termination, failure to
give reasonable notice or pay in lieu of notice, severance or termination pay or
the Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”), the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the
Worker Adjustment Retraining Notification Act of 1988, as amended (the “WARN
Act”), or the National Labor Relations Act, as amended, or any equivalent state,
municipal, county, local, foreign or other law.

4.26 Employee Benefit Plans.

(a) Definitions. The following terms shall have the meanings set forth below:

(i) “ERISA Affiliate” shall mean any other Person or entity controlled by or
under common control with the Parent within the meaning of Section 414(b), (c),
(m) or (o) of the Code and the regulations thereunder;

(ii) “DOL” shall mean the United States Department of Labor;

(iii) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended;

(iv) “Employee” shall mean any current, former, or retired employee, officer, or
director of the Subsidiaries or any ERISA Affiliate;

(v) “Employee Agreement” shall refer to each management, employment, severance,
consulting, relocation, repatriation, expatriation, visas, work permit or
similar agreement or contract between the Parent, the Subsidiaries or any ERISA
Affiliate and any Employee or consultant;

(vi) “IRS” shall mean the United States Internal Revenue Service;

(vii) “Pension Plan” shall refer to each Subsidiary Employee Plan that is an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA; and

 

-17-



--------------------------------------------------------------------------------

(viii) “Subsidiary Employee Plan” shall refer to any plan, program, policy,
practice, contract, agreement or other arrangement providing for compensation,
deferred compensation, incentive compensation, severance, termination pay,
performance awards, stock or stock-related awards, fringe benefits or other
employee benefits or remuneration of any kind, whether formal or informal,
funded or unfunded, including without limitation each “employee benefit plan”,
within the meaning of Section 3(3) of ERISA that is or has been maintained,
contributed to, or required to be contributed to, by the Parent, any Subsidiary
or any ERISA Affiliate for the benefit of any Employee, and pursuant to which
the Parent, any Subsidiary, or any ERISA Affiliate has or may have any
liability, contingent or otherwise.

(b) Schedule. Schedule 4.26(b) contains a complete list of each Subsidiary
Employee Plan. Neither the Parent, any Subsidiary nor any ERISA Affiliate has
any Employee Agreement.

(c) Documents. The Sellers have provided or made available to the Buyer true and
complete copies of (i) all documents comprising each written Subsidiary Employee
Plan, including all amendments thereof and any trust agreements, insurance
contracts, and other funding agreements and a complete description of any
unwritten Subsidiary Employee Plan or Employee Agreement; (ii) the three most
recent annual reports (Series 5500 and all schedules thereto), if any, required
under ERISA or the Code in connection with each Subsidiary Employee Plan or
related trust; (iii) the most recent actuarial reports, if any, prepared for
each of the Subsidiary Employee Plans for which such report is required or was
prepared and the most recent certified financial statements for each of the
Subsidiary Employee Plans, if any, for which such report is required or was
prepared; (iv) the most recent summary plan description together with the most
recent summary of modifications thereto, if any, required under ERISA with
respect to each Subsidiary Employee Plan; and (v) all IRS determination letters
and rulings, if any, relating to Subsidiary Employee Plans and copies of all
applications and correspondence to or from the IRS or the DOL with respect to
any Subsidiary Employee Plan.

(d) Employee Plan Compliance. (i) The Parent, the Subsidiaries and each ERISA
Affiliate has performed all material obligations required to be performed by it
under each Subsidiary Employee Plan, and each Subsidiary Employee Plan has been
established and maintained in accordance with its terms and in material
compliance with all applicable laws, statutes, orders, rules and regulations,
including but not limited to ERISA or the Code; (ii) no “prohibited
transaction,” within the meaning of Section 4975 of the Code or Section 406 of
ERISA, has occurred with respect to any Subsidiary Employee Plan that would
result in material liability to the Parent or any Subsidiary; (iii) there are no
actions, suits or claims pending, or, to the Sellers’ knowledge, threatened or
anticipated (other than routine claims for benefits) against any Subsidiary
Employee Plan or against the assets of any Subsidiary Employee Plan that would
result in material liability to the Parent or any Subsidiary; (iv) each
Subsidiary Employee Plan can be amended, terminated or otherwise discontinued
after the Closing in accordance with its terms, without material liability to
the Parent, the Subsidiaries, or any of its ERISA Affiliates (other than for
ordinary administration

 

-18-



--------------------------------------------------------------------------------

expenses typically incurred in a termination event and benefits accrued through
the effective date of such amendment, termination or discontinuance); (v) there
are no inquiries or proceedings pending or, to the Sellers’ knowledge,
threatened by the IRS or DOL with respect to any Subsidiary Employee Plan;
(vi) neither Parent nor any Subsidiary is subject to any penalty or tax with
respect to any Subsidiary Employee Plan under Section 502(i) of ERISA or
Section 4975 through 4980 of the Code; and (vii) all contributions, premiums or
other payments due and owing from the Parent or its ERISA Affiliates with
respect to any Subsidiary Employee Plan have been timely paid.

(e) No Pension Plans. Neither the Parent, the Subsidiaries, nor an ERISA
Affiliate now sponsors nor have they ever sponsored, maintained, contributed to
or been required to contribute to a Pension Plan.

(f) No Post-Employment Obligations. Except as required under COBRA, no
Subsidiary Employee Plan provides, or has any liability to provide, life
insurance, medical benefits or other employee benefits to any Employee upon or
following his or her retirement or termination of employment for any reason,
except for benefits accrued through the date of termination and as may be
required by statute, and neither the Parent, the Subsidiaries, nor any ERISA
Affiliate has ever represented, promised or contracted (whether in oral or
written form) to any Employee (either individually or to its Employees as a
group) that such Employee(s) would be provided with life insurance, medical or
other employee welfare benefits upon their retirement or termination of
employment.

(g) Effect of Transaction. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not, either alone or
in combination with another event, constitute an event under any Subsidiary
Employee Plan, Employee Agreement, trust or loan or applicable law that will
result in any payment (whether of severance pay, unemployment compensation,
golden parachute, bonus or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any Employee. No amount payable under any Subsidiary
Employee Plan or Employee Agreement or otherwise will fail to be deductible for
federal income tax purposes by virtue of Section 280G of the Code.

4.27 Distributors, Customers and Suppliers. Sellers have not received any
written or oral threat from any distributors, customers or suppliers of any
Subsidiary to terminate, cancel or otherwise adversely and materially modify its
relationship with any Subsidiary or to materially decrease or limit its products
to or services to the Subsidiaries or its usage, purchase or distribution of the
services or products of the Subsidiaries.

4.28 Accredited Investor Status. Each of the Sellers and the Persons set forth
on Exhibit A are “accredited investors” as that term is defined in Rule 501(a)
of Regulation D under the Securities Act of 1933, as amended (the “1933 Act”).
Each of the Sellers has such knowledge and experience in financial and business
matters that the Seller is capable of evaluating the merits and risks of the
purchase of the Shares. None of the Sellers nor the Persons set forth on Exhibit
A are registered as a broker or dealer under Section 15(a) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), affiliated with any broker or
dealer registered under Section 15(a) of the 1934 Act, or a member of the
Financial Industry Regulatory Authority.

 

-19-



--------------------------------------------------------------------------------

4.29 Information. Each of the Sellers, the Persons set forth on Exhibit A and
their advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Buyer which have been requested and
materials relating to the offer and sale of the Shares which have been requested
by the Sellers and the Persons set forth on Exhibit A. The Sellers, the Persons
set forth on Exhibit A and their advisors, if any, have been afforded the
opportunity to ask questions of the Buyer. The Sellers acknowledge that (i) they
have been provided with and have reviewed copies of the Buyer’s filings with the
Securities and Exchange Commission, and (ii) the Sellers’ purchase of the Shares
involves a high degree of risk and that the Sellers may never recover the
Sellers’ investment in these securities.

4.30 Investment Representation. The Sellers are purchasing the Shares for the
Sellers’ own accounts and not with a view to distribution in violation of any
securities laws. The Sellers have been advised and understand that the Shares
have not been registered under the 1933 Act or under the “blue sky” laws of any
jurisdiction and may be resold only if registered pursuant to the provisions of
the 1933 Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law. The Sellers have been advised and understand that the Buyer, in issuing
the Shares, is relying upon, among other things, the representations and
warranties of the Purchaser contained herein in concluding that such issuance is
a “private offering” and is exempt from the registration provisions of the 1933
Act.

4.31 Rule 144. The Sellers understand that there is no public trading market for
the Shares, that none is expected to develop, and that the Shares must be held
indefinitely unless and until such Shares are registered under the 1933 Act or
an exemption from registration is available. The Sellers have been advised or
are aware of the provisions of Rule 144 promulgated under the 1933 Act. The
Sellers understand that the Shares have not been, and will not be, registered
under the 1933 Act, by reason of a specific exemption from the registration
provisions of the 1933 Act which depends upon, among other things, the bona fide
nature of the investment intent and the accuracy of the Sellers’ representations
as expressed herein. The Sellers understand that the Shares are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Parent must hold the Shares unless they are
registered under the 1933 Act and applicable state securities laws, or an
exemption from such registration and qualification requirements is available. In
connection with any transfer of the Shares other than pursuant to an effective
registration statement or to an Affiliate of Parent who qualifies as an
accredited investor under Regulation D of the 1933 Act, the Buyer may require
the transferor thereof to provide to the Buyer an opinion of counsel selected by
the transferor but reasonably satisfactory to the Buyer, the form and substance
of which opinion shall be reasonably satisfactory to the Buyer, to the effect
that such transfer does not require registration of such transferred Shares
under the 1933 Act, provided that Buyer will provide any such opinion of counsel
in connection with a transfer of Buyer Shares that meets all of the conditions
of Rule 144 of the Securities Act. Sellers represent that the Persons set forth
on Exhibit A are Affiliates of Parent who qualify as accredited investors under
Regulation D of the 1933 Act. Parent acknowledges and agrees that certificates
evidencing the Buyer Shares will contain the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH
EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO MANITEX
INTERNATIONAL, INC.

 

-20-



--------------------------------------------------------------------------------

4.32 Residency. Parent’s principal place of business is in the State of
Illinois.

4.33 Brokers. Neither the Sellers nor any of their officers, directors,
shareholders, agents or representatives has employed or retained, or have any
liability to, any broker, agent or finder on account of this Agreement or any of
the other Transaction Documents or the transactions contemplated hereby or
thereby.

4.34 Full Disclosure. No statement contained in any representation or warranty
of Sellers contained herein or any statement contained in any certificate or
schedule furnished or to be furnished by the Sellers or Parent to Buyer in, or
pursuant to the provisions of, this Agreement, contains or shall contain any
untrue statement of material fact or omits or will omit to state any material
fact.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF BUYER

The Buyer represents and warrants to the Sellers as follows:

5.01 Organization. Buyer is a corporation duly organized, validly existing and
in good standing in Michigan.

5.02 Power and Authority. Buyer has the corporate power and authority to own its
properties and assets, to conduct its business as presently conducted and to
execute, deliver and perform the Transaction Documents to which it is a party.

5.03 Execution and Enforceability. This Agreement has been, and on the Closing
Date the other Transaction Documents to which Buyer is a party will be, duly and
validly executed and delivered by Buyer and constitutes (or upon such execution
and delivery will constitute) legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

5.04 No Breach, Default, Violation or Consent. The execution, delivery and
performance by Buyer of the Transaction Documents to which it is a party do not
and will not:

(a) violate Buyer’s charter or bylaws;

 

-21-



--------------------------------------------------------------------------------

(b) breach or result in a default (or an event which, with the giving of notice
or the passage of time, or both, would constitute a default) under, require any
consent under, result in the creation of any Lien on any assets of Buyer under
or give to others any rights of termination, acceleration, suspension,
revocation, cancellation or amendment of any agreement to which Buyer is a party
or by which Buyer or any of its respective assets is bound;

(c) breach or otherwise violate any Governmental Order which names Buyer or is
directed to Buyer or any of its assets;

(d) violate any Governmental Rule; or

(e) require any consent, authorization, approval, exemption or other action by,
or any filing, registration or qualification with, any Person.

5.05 Title to Shares. The Shares (a) are duly authorized, (b) when issued and
sold to the Parent will be validly issued, (c) after receipt of all
consideration due therefore, will be fully paid and non-assessable, and (d) will
be free and clear of all liens (other than restrictions under the 1933 Act and
those created by Parent or any of its Affiliates).

5.06 Disclaimer of Buyer. Buyer shall not be deemed to have made to the Sellers
any representation or warranty other than as expressly made in Article V hereof.
In particular, Buyer makes no representation or warranty with respect to any
projections, estimates or budgets heretofore delivered or made available to the
Sellers concerning future revenues, expenses, expenditures or results of
operations.

5.07 Brokers. Buyer has not employed or retained, or has any liability to, any
broker, agent or finder on account of this Agreement or any of the other
Transaction Documents or the transactions contemplated hereby or thereby.

ARTICLE VI.

COVENANTS

6.01 Post-Closing Receipts. Sellers authorize and empower Buyer on and after the
Closing Date to receive and open all mail received by Buyer relating to the
Business, Purchased Assets or Assumed Liabilities and to deal with the contents
of such communications in any proper manner. The Sellers shall promptly deliver
to Buyer any mail or other communication received by them on or after the
Closing Date relating to the Business, Purchased Assets or Assumed Liabilities.
Buyer shall promptly deliver to Sellers Representative any mail or other
communication received by it on or after the Closing Date relating to the
Excluded Assets or Excluded Liabilities. On or after the Closing Date, if the
Sellers receive any checks or other funds on account of or in respect of the
Business or Purchased Assets, then the Sellers shall not cash such checks or
deposit such funds into the Sellers’ accounts, and the Sellers shall promptly
forward such checks or funds to Buyer (properly endorsed for deposit by Buyer).
On and after the Closing Date, if Buyer receives any checks or other funds on
account of or in respect of the Excluded Assets, then Buyer shall not cash such
checks or deposit such funds into its account, and Buyer shall promptly forward
such checks or funds to Sellers Representative. Each Party shall undertake
commercially reasonable efforts to ensure that third parties direct mail and
other communications to the proper party or parties after the Closing

 

-22-



--------------------------------------------------------------------------------

6.02 Transfer of Bank Accounts, Etc. Contemporaneous with or immediately
following the Closing, Parent shall cause the Subsidiaries to transfer and
assign to the Buyer, effective as of the Closing Date, (A) all accounts listed
on Schedule 4.24, whether or not such accounts are held in the name of the
Parent or Subsidiaries, and (B) any power of attorney from the Parent or
Subsidiaries with respect to such accounts.

6.03 Use of Names. At Closing, Schaeff Lift Truck shall change its corporate
name to a name not using the term “Schaeff” or the phrase “Schaeff Lift Truck”
or any deceptively similar name, and Crane & Machinery shall change its
corporate name to a name not using the term “Crane” or the phrase “Crane &
Machinery” or any deceptively similar name. After the Closing, neither Schaeff
Lift Truck nor any Affiliate of Schaeff Lift Truck shall, without the prior
written consent of Buyer, make any use of any name, mark, trade name, trademark,
service mark or domain name incorporating “Schaeff,” “Schaeff Lift Truck,” or
any letters, words or phrases confusingly similar to any of the foregoing,
except to the extent necessary for Schaeff Lift Truck to pay its liabilities, to
prepare its Tax Returns and similar reports and to otherwise wind up and
conclude its business. After the Closing, neither Crane & Machinery nor any
Affiliate of Crane & Machinery shall, without the prior written consent of
Buyer, make any use of any name, mark, trade name, trademark, service mark or
domain name incorporating “Crane,” “Crane & Machinery,” or any letters, words or
phrases confusingly similar to any of the foregoing, except to the extent
necessary for Crane & Machinery to pay its liabilities, to prepare its Tax
Returns and similar reports and to otherwise wind up and conclude its business.

ARTICLE VII.

CLOSING

7.01 Closing. The closing of the transactions contemplated hereby (“Closing”)
will take place at the offices of the Parent, 7402 W. 100th Place, Bridgeview,
Illinois, simultaneously with the execution and delivery of this Agreement by
the parties unless another place, or date is agreed to in writing by the
parties. The date on which the Closing occurs is referred to herein as the
“Closing Date”.

7.02 Documents to be Delivered by Seller Parties. At the Closing, the Sellers
shall deliver to the Buyer the following documents, in each case duly executed
or otherwise in proper form:

(a) Consents and Approvals. Each consent, authorization, approval, exemption,
filing, registration or qualification, if any, listed on Schedule 7.02 hereto or
which are otherwise necessary (under applicable Governmental Rules or otherwise)
for the Sellers to execute, deliver and perform the Transaction.

(b) Secretary’s Certificate. A certificate of the Secretary or Manager, as
applicable, of each of the Sellers dated the Closing Date and certifying
(i) that correct and complete copies of its organizational documents are
attached thereto, (ii) that correct and

 

-23-



--------------------------------------------------------------------------------

complete copies of each resolution of its board of directors or managers and
members, as applicable, approving the Transaction Documents and authorizing the
execution thereof and the consummation of the transactions contemplated thereby
are attached thereto and (iii) the incumbency and signatures of the managers or
officers of the Sellers, as applicable, authorized to execute and deliver the
Transaction Documents on behalf of the Sellers.

(c) Bill of Sale. A bill of sale in form and substance mutually acceptable to
the parties.

(d) Assignment and Assumption. An assignment and assumption agreement in form
and substance mutually acceptable to the parties (together with the documents
referred to in clauses (d) above, the “Transaction Documents”).

(e) Other Closing Documents. All other agreements, certificates, instruments,
certifications and documents contemplated by this Agreement or reasonably
requested by the Buyer in order to fully consummate the transactions
contemplated by this Agreement and carry out the purposes and intent of this
Agreement.

7.03 Documents to be Delivered by the Buyer. At the Closing, the Buyer shall
deliver to the Sellers, the following documents, in each case duly executed or
otherwise in proper form:

(a) Secretary’s Certificate. Buyer will have delivered to the Sellers a
certificate of the Secretary of Buyer dated the Closing Date and certifying
(i) that correct and complete copies of its charter and bylaws are attached
thereto, (ii) that correct and complete copies of the resolution of its board of
directors approving the Transaction Documents and authorizing the execution
thereof and the consummation of the transactions contemplated thereby are
attached thereto and (iii) the incumbency and signatures of the officers of
Buyer authorized to execute and deliver the Transaction Documents on behalf of
Buyer.

(b) Transaction Documents. The Assignment and Assumption Agreement.

(c) Certificate of Resale. An Illinois Department of Revenue Form CRT-61,
Certificate of Resale.

(d) Other Closing Documents. All other agreements, certificates, instruments,
certifications and documents contemplated by this Agreement or reasonably
requested by the Buyer in order to fully consummate the transactions
contemplated by this Agreement and carry out the purposes and intent of this
Agreement.

ARTICLE VIII.

INDEMNIFICATION

8.01 Indemnification by the Sellers. Each of the Sellers, jointly and severally,
will defend, indemnify and hold harmless the Buyer and its respective equity
holders, directors, officers, employees and agents (each a “Seller Indemnitee”)
from and against any and all claims (including without limitation any
investigation, action or other proceeding, whether instituted by a third party
against a

 

-24-



--------------------------------------------------------------------------------

Seller Indemnitee or by a Seller Indemnitee for the purpose of enforcing its
rights hereunder), damages, losses, liabilities, costs and expenses (including
without limitation reasonable attorneys’ fees and court costs including
attorneys’ fees and costs incurred in connection with collecting, investigating
or bringing proceedings to collect the indemnity pursuant to this Section)
(“Losses”) that constitute, or arise out of or in connection with:

(a) any inaccuracy, misrepresentation or breach of warranty of the Sellers under
this Agreement;

(b) any default by the Sellers in the performance or observance of any of their
respective covenants or agreements hereunder or under the Transaction Documents;
or

(c) any Excluded Liability.

8.02 Third-Party Claims. If any investigation, action or other proceeding (each
a “Proceeding”) is initiated against any Seller Indemnitee by any third party
and such Seller Indemnitee intends to seek indemnification from the Sellers
(each an “Indemnitor”), as applicable, under this Article on account of its
involvement in such Proceeding, then such Indemnitee will give prompt notice to
the applicable Indemnitor of such Proceeding; provided, that the failure to so
notify such Indemnitor will not affect such Indemnitor’s obligations under this
Article, except to the extent the Indemnitor is prejudiced thereby. Upon receipt
of such notice, such Indemnitor may undertake and control the defense against
such Proceeding if the Indemnitor admits that it has an indemnification
obligation hereunder in which case such Indemnitor will diligently defend
against such Proceeding on behalf of such Seller Indemnitee using counsel
reasonably acceptable to such Seller Indemnitee and will pay all costs,
expenses, damages, judgments, awards, penalties and assessments incurred in
connection therewith. With the prior written consent of the Seller Indemnitee,
the Indemnitor may defend against such Proceeding without admitting that it has
an indemnification obligation hereunder, provided, in each case that if such
Indemnitor fails or refuses to conduct such defense, then such Seller Indemnitee
may defend against such Proceeding at such Indemnitor’s expense. Such Indemnitor
or Seller Indemnitee, as applicable, may participate in any Proceeding being
defended against by the other at its own expense, and will not settle any
Proceeding without the prior consent of the other, which consent will not be
unreasonably withheld; provided, that the consent of an Indemnitor is not
required if such Indemnitor failed or refused to defend the Seller Indemnitee in
the Proceeding that is being settled. Such Indemnitor and Seller Indemnitee will
cooperate with each other in the conduct of any such Proceeding.

8.03 Duration of Indemnification Obligations. Except for claims involving fraud
or any Excluded Liability, as to which claims may be brought without limitation
as to time or amount no claims for indemnification under Section 8.01(a) may be
asserted after the lapse of six months after the Closing Date.

8.04 Fraud. Notwithstanding anything to the contrary in this Agreement, the
limitations and thresholds set forth in Article VIII shall not apply with
respect to (i) fraud, intentional misrepresentation or willful breach or
misconduct, (ii) any equitable remedy, including a preliminary or permanent
injunction or specific performance or (iii) any Excluded Liability.

 

-25-



--------------------------------------------------------------------------------

8.05 Notice and Satisfaction of Indemnification Claims. No indemnification claim
will be deemed to have been asserted until the Buyer has given notice to the
Seller Representative of the amount of such claim and the facts on which such
claim is based. Notice of an indemnification claim will be deemed to cover
claims arising out of all related Proceedings. Indemnification claims (other
than those satisfied out of the Holdback Shares) will be paid within thirty
(30) days after the Seller Representative’s receipt of such notice. The right to
set-off in this Section and Section 3.01(b) shall be without prejudice and in
addition to any right of set-off, lien or other right to which the Buyer is at
any time otherwise entitled (whether by operation of law, agreement or
otherwise). Indemnification claims against the Sellers will be joint and several

8.06 Limits on Indemnification. An Indemnitor shall have no obligation to
indemnify any Seller Indemnitee until the aggregate amount of the Losses subject
thereto exceeds $5,000 (the “Threshold Amount”), after which, subject to the
next sentence of this section, the obligation of the Indemnitors shall be to
indemnify the Seller Indemnitee to the full extent of such Losses.
Indemnification claims against an Indemnitor will be satisfied solely out of the
Holdback Shares, and the maximum aggregate amount that the Seller Indemnitee may
seek under an indemnification claim shall be limited to the value of the
Holdback Shares

8.07 Sole Remedy. The Buyer’s indemnification rights shall be the Buyer’s
exclusive remedies subsequent to the Closing Date with respect to any matter
arising under or in connection with this Agreement.

8.08 Tax Treatment. Any indemnification payments under this Article will be
treated, for Tax purposes, as adjustments to the Purchase Price.

ARTICLE IX.

GENERAL PROVISIONS

9.01 Assignment. Neither this Agreement nor any right, interest or obligation
hereunder may be assigned, pledged or otherwise transferred by any party,
whether by operation of law or otherwise, without the prior consent of the other
party or parties; provided, that Seller and Parent may assign all of their
rights hereunder to the shareholders of Parent or any Person acting on their
behalf.

9.02 Confidentiality.

(a) As used in this Section the “Confidential Information” of a party means all
information concerning or related to the business, operations, financial
condition or prospects of such party or any of its Affiliates, regardless of the
form in which such information appears and whether or not such information has
been reduced to a tangible form, and specifically includes (i) all information
regarding the officers, directors, employees, equity holders, customers,
suppliers, distributors, sales representatives and licensees of such party and
its Affiliates, in each case whether present or prospective, (ii) all
inventions, discoveries, trade secrets, processes, techniques, methods,
formulae, ideas and know-how of such party and its Affiliates, (iii) all
financial statements, audit reports, budgets and business plans or forecasts of
such party and its Affiliates and (iv) the Transaction

 

-26-



--------------------------------------------------------------------------------

Documents and the transactions contemplated thereby; provided, that the
Confidential Information of a party does not include (A) information which is or
becomes generally known to the public through no act or omission of the other
party and (B) information which has been or hereafter is lawfully obtained by
the other party from a source other than the party to whom such Confidential
Information belongs (or any of its Affiliates or their respective officers,
directors, employees, equity holders or agents) so long as, in the case of
information obtained from a third party, such third party was or is not,
directly or indirectly, subject to an obligation of confidentiality owed to the
party to whom such Confidential Information belongs or any of its Affiliates at
the time such Confidential Information was or is disclosed to the other party.

(b) Except as otherwise permitted by subsection (c) below, each party agrees
that it will not, without the prior written consent of the other party, disclose
or use for its own benefit any Confidential Information of any other party.

(c) Notwithstanding subsection (b) above, each of the parties is permitted to:

(i) disclose Confidential Information of the other parties to its officers,
directors, employees, equity holders, lenders, agents and Affiliates, but only
to the extent reasonably necessary in order for such party to perform its
obligations and exercise its rights and remedies under this Agreement, and such
party will take all such action as are necessary or desirable in order to ensure
that each of such Persons maintains the confidentiality of any Confidential
Information that is so disclosed;

(ii) make additional disclosures of or use for its own benefit Confidential
Information of the other party, but only if and to the extent that such
disclosures or use are specifically contemplated by this Agreement; and

(iii) disclose Confidential Information of the other party to the extent, but
only to the extent, required by Governmental Rules, which shall include, without
limitation, the rules and regulations of the Securities and Exchange Commission
and the American Stock Exchange or any other national securities exchange on
which the Buyer’s securities are traded.

9.03 Dispute Resolution; Consent to Jurisdiction and Service of Process; Waiver
of Jury Trial.

(a) Any claim, controversy or dispute arising between the parties with respect
to this Agreement or the other Transaction Documents (a “Dispute”), to the
maximum extent allowed by applicable law, will be submitted to and finally
resolved by binding arbitration. Any party may file a written Demand for
Arbitration with the American Arbitration Association’s Chicago, Illinois
Regional Office, and will send a copy of the Demand for Arbitration to the other
parties. The arbitration will be conducted pursuant to the terms of the Federal
Arbitration Act and the Commercial Arbitration Rules of the American Arbitration
Association, except that discovery may be had in accordance with the Federal
Rules of Civil Procedure. The venue for the arbitration will be Chicago,
Illinois. The arbitration will be conducted before a panel of three arbitrators
selected through

 

-27-



--------------------------------------------------------------------------------

the American Arbitration Association’s arbitrator selection procedures. The
arbitrators will promptly meet, fix the time, date and place of the hearing and
notify the parties. The parties will stipulate that the arbitration hearing will
last no longer than five business days. A majority of the panel will render a
decision within ten (10) days of the completion of the hearing. The panel of
arbitrators will promptly transmit an executed copy of its decision to the
parties. The decision of the arbitrators will be final, binding and conclusive
upon the parties. Each party will have the right to have the decision enforced
by any court of competent jurisdiction. Notwithstanding any other provision of
this Section, any Dispute in which a party seeks equitable relief may be brought
as provided in subsection (b) below.

(b) If, notwithstanding subsection (a) above, any Dispute or enforcement action
is submitted to a court for resolution, then the following provisions will
apply:

(i) Each party hereby: (A) irrevocably submits to the exclusive jurisdiction of
any state or federal court sitting in Chicago, Illinois for the purposes of any
action or proceeding arising out of or relating to any such Dispute; and
(B) waives and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action or proceeding, any claim that (1) it is not
personally subject to the jurisdiction of such courts, (2) the action or
proceeding is brought in an inconvenient forum or (3) the venue of the action or
proceeding is improper.

(ii) Each party agrees that service in person or by certified or registered
United States mail to its address set forth in Section 9.07 constitutes valid in
personam service upon such party and its successors and assigns in any action or
proceeding with respect to any matter as to which it has submitted to
jurisdiction hereunder.

(iii) The parties waive the right to a trial by jury in any action or proceeding
arising out of or relating to any Dispute.

(c) The parties acknowledge that this is a commercial transaction, that the
foregoing provisions for arbitration, consent to jurisdiction, service of
process and waiver of jury trial have been read, understood and voluntarily
agreed to by them and that by agreeing to such provisions they are waiving
important legal rights. The obligations of the parties under this Section are
specifically enforceable and will survive any termination of this Agreement.

9.04 Expenses. Except as otherwise specifically provided herein or in any other
Transaction Document, each party is responsible for such expenses as it may
incur in connection with the negotiation, preparation, execution, delivery,
performance and enforcement of the Transaction Documents.

9.05 Further Assurances. The parties will from time to time do and perform such
additional acts and execute and deliver such additional documents and
instruments as may be required by applicable Governmental Rules or reasonably
requested by any party to establish, maintain or protect its rights and remedies
or to affect the intents and purposes of this Agreement and the other
Transaction Documents.

 

-28-



--------------------------------------------------------------------------------

9.06 Knowledge Parties. References in this Agreement to the Sellers’ knowledge
or words of similar import mean the knowledge of David Langevin after reasonable
investigation of the surrounding circumstances.

9.07 Notices. Unless otherwise specifically provided herein, all notices,
consents, requests, demands and other communications required or permitted
hereunder: (a) will be in writing; (b) will be sent by messenger, certified or
registered United States mail, a reliable express delivery service or telecopier
(with a copy sent by one of the foregoing means), charges prepaid as applicable,
to the appropriate address(es) or number(s) set forth below; and (c) will be
deemed to have been given on the date of receipt by the addressee (or, if the
date of receipt is not a business day, on the first business day after the date
of receipt), as evidenced by (i) a receipt executed by the addressee (or a
responsible person in his or her office), the records of the Person delivering
such communication or a notice to the effect that such addressee refused to
claim or accept such communication, if sent by messenger, United States mail or
express delivery service, or (ii) a receipt generated by the sender’s telecopier
showing that such communication was sent to the appropriate number on a
specified date, if sent by telecopier. All such communications will be sent to
the following addresses or numbers, or to such other addresses or numbers as any
party may inform the others by giving five business days’ prior notice:

 

If to the Sellers:   With a copy to: GT Distribution, LLC   840 West Long Lake
Road 7402 West 100th Place   Suite 601 Bridgeview, IL 60455   Troy, MI 48098
Attn.:   Chief Executive Officer   Attention: Michael Azar FAX No.: (708)
430-4056     If to Buyer:   With a copy to: Manitex International, Inc.   Foley
& Lardner LLP 7402 West 100th Place   100 North Tampa Street Bridgeview, IL
60455   Tampa, FL 33602 Attn.:   Chief Executive Officer   Attn: Carolyn T. Long
FAX No.: (708) 430-4056   FAX No.: (813) 221-4210

9.08 Publicity. Neither party will make any press release or other public
announcement regarding this Agreement or the other Transaction Documents or any
transaction contemplated hereby or thereby until the text of such release or
announcement has been submitted to the other party and the other party has
approved the same.

9.09 Seller Representative. Sellers hereby appoint Parent to be the “Seller
Representative” hereunder. Buyer may rely on any action taken by the Seller
Representative with respect to all matters that may arise under this Agreement
and the other Transaction

 

-29-



--------------------------------------------------------------------------------

Documents, as being actions authorized by, and taken on behalf and in the name
of Parent or Sellers, as applicable. Sellers will promptly appoint a substitute
Seller Representative if Parent ceases to serve as such for any reason, and upon
giving notice of such appointment to Buyer, such person will become the Seller
Representative hereunder. Each Seller hereby grants to Seller Representative,
and its successors, an irrevocable power of attorney to take all actions on
behalf and in the name of such persons with respect to all matters that may
arise under this Agreement and the other Transaction Documents.

9.10 Miscellaneous. This Agreement: (a) may be amended only by a writing signed
by each of the parties; (b) may be executed in several counterparts, each of
which is deemed an original but all of which constitute one and the same
instrument; (c) together with the other Transaction Documents, contains the
entire agreement of the parties with respect to the transactions contemplated
hereby and thereby and supersedes all prior written and oral agreements, and all
contemporaneous oral agreements, relating to such transactions; (d) is governed
by, and will be construed and enforced in accordance with, the laws of the State
of Michigan, without giving effect to any conflict of laws rules; and (f) is
binding upon, and will inure to the benefit of, the parties and their respective
successors and permitted assigns. The due performance or observance by a party
of any of its obligations under this Agreement may be waived only by a writing
signed by the party against whom enforcement of such waiver is sought, and any
such waiver will be effective only to the extent specifically set forth in such
writing. The waiver by a party of any breach or violation of any provision of
this Agreement will not operate as, or be construed to be, a waiver of any
subsequent breach or violation hereof. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

-30-



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

SELLERS: GT DISTRIBUTION, LLC

/s/ Lubomir Litchev

By:   Lubomir Litchev Title:   Vice President SCHAEFF LIFT TRUCK INC.

/s/ Paul Jarrell

By:   Paul Jarrell Title:   Vice President CRANE & MACHINERY, INC.

/s/ Lubomir Litchev

By:   Lubomir Litchev Title:   President BUYER: MANITEX INTERNATIONAL, INC.

/s/ Andrew Rooke

By:   Andrew Rooke Title:   President



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

The following terms are defined in the Agreement on the following page:

 

Definition

   Page

1933 Act

   19

1934 Act

   20

12-31-07 Balance Sheet

   10

Accounts Receivable

   3

Affiliate

   16

Agreement

   1

Assumed Business Agreements

   2

Average Closing Price

   7

Beneficial Rights

   6

Business

   1

Business Agreements

   2

Business Permits

   2

Buyer

   1

Change in Control

   8

Closing

   23

Closing Date

   23

COBRA

   17

Code

   6

Common Stock

   7

Confidential Information

   26

Control

   16

 

1



--------------------------------------------------------------------------------

Definition

   Page

Crane & Machinery

   1

Current Financial Statements

   10

Dispute

   27

Disputed Shares

   8

DOL

   17

Employee

   17

Employee Agreement

   17

Environmental Liabilities

   6

Environmental Rule

   6

ERISA

   17

ERISA Affiliate

   17

Excluded Assets

   3

Excluded Liability

   4

Facilities

   1

Financial Statement Date

   11

Financial Statements

   10

Governmental Entities

   5

Governmental Orders

   5

Governmental Rules

   5

Hazardous Substance

   6

Holdback Release Date

   8

Holdback Shares

   7

Indemnitor

   25

 

-2-



--------------------------------------------------------------------------------

Definition

   Page

Indemnification Obligations

   7

Intellectual Property

   2

Inventory

   2

IRS

   17

Liability

   11

Liens

   13

Losses

   25

Parent

   1

Pension Plan

   17

Permitted Liens

   13

Person

   16

Proceeding

   25

Purchase Price

   7

Purchase Price Allocation

   9

Purchased Assets

   1

Related Party

   16

Schaeff Lift Truck

   1

Sellers

   1

Seller Indemnitee

   24

Seller Representative

   29

Set-Off Amount

   7

Set-Off Shares

   8

Shares

   7

Stock Powers

   8

 

-3-



--------------------------------------------------------------------------------

Definition

   Page

Subsidiaries

   1

Subsidiary Employee Plan

   18

Tax Returns

   11

Taxes

   11

Threshold Amount

   26

Trading Day

   7

Transaction Documents

   24

WARN Act

   17

 

-4-



--------------------------------------------------------------------------------

INDEX OF SCHEDULES

 

      Page

Schedule 2.02

   3

Schedule 2.03

   3, 4

Schedule 4.05

   10

Schedule 4.06

   10

Schedule 4.07

   11

Schedule 4.08

   12

Schedule 4.09

   12

Schedule 4.11

   13

Schedule 4.12

   12, 13

Schedule 4.14

   14

Schedule 4.15

   2, 3, 14, 15

Schedule 4.16

   14

Schedule 4.17

   2, 14, 15

Schedule 4.18

   15

Schedule 4.19

   2, 15

Schedule 4.20

   16

Schedule 4.21

   16

Schedule 4.23

   4, 16

Schedule 4.24

   17, 23

Schedule 4.25

   17

Schedule 4.26(b)

   18

Schedule 7.02

   23

 

1



--------------------------------------------------------------------------------

EXHIBIT A

Payment of Purchase Price

 

Name

        Percentage of Total
Number of Shares of
Common Stock to be
Received   Shares of Common Stock
to be issued by the Buyer

Robert J. Skandalaris

     38.8%   42,060  

David J. Langevin

     38.8%   42,060*

Michael C. Azar

     19.4%   21,030  

Patrick T. Flynn

       2.0%     2,168  

Michael D. Hull

       1.0%     1,084  

 

* 10,841 of these shares will be held back by the Buyer as the “Holdback
Shares.”

 

1